DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,014,932 issued to Hallett (“Hallett”) in view of U.S. Patent 5,415,041 issued to Foran, Jr. et al. (“Foran”).

As for claim 8, Hallett discloses a rotary gas flow meter comprising:
a pair of rotors (1, 2), each rotor having the shape of a double helical gear with three teeth (3-5, 6-8; where at least two of the teeth spiral around a common axis to make at least a double helix; Fig. 4 shows that the three teeth make a triple helix which includes a double helix), wherein the first rotor is a mirror reflection of the second rotor (see Fig. 4), and the rotors are adapted to rotate in opposite directions (due to 26, 27 and 28, 29); and
a body (13) sealing the rotors (1, 2) forming measurement chambers between outer surfaces of the rotors and an inner surface of the body (see Fig. 4), wherein the measurement chambers have strictly defined volume (defined by 1, 2, and 13);
the rotors are adapted not to contact each other (page 1, left column, lines 12-23), and
the rotors are synchronised via an external module (26, 27 and 28, 29) synchronising rotation of the rotors.
	Hallett does not explicitly disclose that a geometry of the rotors is adapted to provide an internal balance of axial forces.
However, Foran discloses a geometry of rotors (11, 13) that is adapted to provide an internal balance of axial forces (col. 3, lines 52-57).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotors of Hallett to have the geometry as disclosed by Foran in order to provide low wear, long life and low noise and to provide low pressure drops (Foran: col. 3, lines 52-57).
Hallett as modified by Foran discloses a pair of rotors (Hallett: 1, 2 and Foran: 11, 13), each rotor having the shape of a double helical gear with three teeth (Hallett: 3-5, 6-8; where at least two of the teeth spiral around a common axis to make at least a double helix; Fig. 4 shows that the three teeth make a triple helix which includes a double helix; and Foran: see Fig. 8), wherein the first rotor is a mirror reflection of the second rotor (Hallett: see Fig. 4 and Foran: see Fig. 8), and the rotors are adapted to rotate in opposite directions (Hallett: due to 26, 27 and 28, 29);
wherein a geometry of the rotors (Hallett: 1, 2 and Foran: 11, 13) is adapted to provide an internal balance of axial forces (Foran: col. 3, lines 52-57).

As for claim 9, Hallett as modified by Foran discloses that each tooth of the rotors (Hallett: 1, 2) has two helices (Foran: see Fig.8) which extend along a height of its respective rotor and meet together at a meeting location along the height of the rotor, and an end of the tooth along the height of the rotor is angularly displaced from the meeting location along the height of the rotor by an angle (α): α = 360°/2z, where z is the number of teeth of the rotor (Hallett: page 2, left column, lines 10-23).

As for claim 10, Hallett as modified by Foran discloses that the angle (α) is 60° (Hallett: page 2, left column, lines 10-23).

As for claim 11, Hallett as modified by Foran discloses that each rotor interacts with the inner surface of the body over a section with an angular length expressed by a wrap angle (β): β = 540°/z, where z is the number of teeth of the rotor (Hallett: page 2, left column, lines 10-23).

As for claim 12, Hallett as modified by Foran discloses that the angle (α) is 60°, and the wrap angle (β) is 180° (Hallett: page 2, left column, lines 10-23).

As for claim 13, Hallett as modified by Foran discloses that ends of adjacent teeth of each rotor are angularly displaced from each other by an angle (γ) (Hallett: page 2, left column, lines 10-23).

As for claim 14, Hallett as modified by Foran discloses that the angle (α) corresponds to half the angle (γ) (Hallett: page 2, left column, lines 10-23).

As for claim 15, Hallett as modified by Foran discloses that the angle (α) is 60°, the wrap angle (β) is 180°, and the angle (γ) is 120° (Hallett: page 2, left column, lines 10-23).

As for claim 16, Hallett as modified by Foran discloses that ends of adjacent teeth of each rotor are angularly displaced from each other by an angle (γ) (Hallett: page 2, left column, lines 10-23).

As for claim 17, Hallett as modified by Foran discloses that the angle (α) corresponds to half the angle (γ) (Hallett: page 2, left column, lines 10-23).

As for claim 18, Hallett as modified by Foran discloses that the angle (α) is 60°, and the angle (γ) is 120° (Hallett: page 2, left column, lines 10-23).

As for claim 19, Hallett as modified by Foran discloses that each rotor interacts with the inner surface of the body over a section with an angular length expressed by a wrap angle (β): β = 540°/z, where z is the number of teeth of the rotor (Hallett: page 2, left column, lines 10-23).

As for claim 20, Hallett as modified by Foran discloses that the wrap angle (β) is 180° (Hallett: page 2, left column, lines 10-23).

As for claim 21, Hallett as modified by Foran discloses that ends of adjacent teeth of each rotor are angularly displaced from each other by an angle (γ) (Hallett: page 2, left column, lines 10-23).

As for claim 22, Hallett as modified by Foran discloses that the wrap angle (β) is 180°, and the angle (γ) is 120° (Hallett: page 2, left column, lines 10-23).

As for claim 23, Hallett as modified by Foran discloses that ends of adjacent teeth of each rotor are angularly displaced from each other by an angle (γ) of 120° (Hallett: page 2, left column, lines 10-23).

As for claim 24, Hallett as modified by Foran discloses that each tooth of the rotors has two helices which extend along a height of its respective rotor and meet together at a meeting location along the height of the rotor, and an end of the tooth along the height of the rotor is angularly displaced from the meeting location along the height of the rotor by an angle (α) (Hallett: page 2, left column, lines 10-23).

As for claim 25, Hallett as modified by Foran discloses that the angle (a) corresponds to half the angle (γ) (Hallett: page 2, left column, lines 10-23).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,014,932 issued to Hallett (“Hallett”) in view of U.S. Patent 5,415,041 issued to Foran, Jr. et al. (“Foran”) as applied to claim 8, further in view of JP 62203988 by Inoue (“Inoue”).

As for claim 26, Hallett as modified by Foran discloses the flow meter of claim 8 (see the rejection of claim 8 above).
Hallett as modified by Foran does not disclose that the rotors and the body of the flow meter are made of 3D-printed plastic.
However, Inoue discloses rotors (4) and a body (2) of a flow meter that are made of plastic (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotors and casing of Hallett and Foran to be made of plastic as disclosed by Inoue because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination (See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and that selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious (see MPEP 2144.07 and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 2,014,932 issued to Hallett (“Hallett”) in view of U.S. Patent 5,415,041 issued to Foran, Jr. et al. (“Foran”) as applied to claim 8, further in view of GB 2141486 by Rossmanith et al. (“Rossmanith”).

As for claim 27, Hallett as modified by Foran discloses the flow meter of claim 8 (see the rejection of claim 8 above).
Hallett as modified by Foran does not disclose that the rotors and the body of the flow meter are made of electrically conductive plastic.
However, Rossmanith discloses rotors of a flow meter that are made of electrically conductive plastic (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotors and body of Hallett and Foran to be made of electrically conductive plastic as disclosed by Rossmanith in order to avoid static electrical charges that lead to spark formation (Rossmanith: page 1, lines 91-100).

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
On pages 7-8 of the Remarks, Applicant argues that Hallett does not disclose a rotary gas flow meter.  Applicant argues that, instead, Hallett discloses a Roots blower pump.  The examiner respectfully disagrees.  The examiner notes that the body of the claim recites all the limitations of the claimed invention.  The preamble of the independent claim does not recite any structural limitations; instead it describes the intended use of the rotors and body.  Lastly, it is known in the prior art that a Roots blower pump also functions as part of a rotary gas flow meter; see U.S. Patent 10,240,590 issued to Levine (“Levine”); col. 59, lines 43-53 and claim 1.
On page 8 of the Remarks, Applicant argues that Hallett discloses rotors that have the shape of a single helical gear, rather than a double helical gear.  The examiner respectfully disagrees.  The examiner notes that the broadest reasonable interpretation of a double helical gear is a structure that has at least two helices that share a common axis.  For Hallett, each tooth on a rotor has the shape of a helix; therefore since each rotor has at least two teeth (i.e. each rotor has three teeth), each rotor has at least a double helix.  Lastly, the examiner notes that if a double helical gear is intended to refer to the structure shown in Applicant’s Fig. 3, the combination of Hallett and Foran discloses such a structure (see especially Fig. 8 of Foran).  The examiner has interpreted the structure in Applicant’s Fig. 3 to be “a geometry of the rotors adapted to provide an internal balance of axial forces” so that “ a geometry of the rotors …” would provide additional structure not recited by the original recitation of “a double helical gear”.
On page 9 of the Remarks, Applicant argues that Hallett does not disclose the claimed measurement chambers.  However, the examiner notes that Applicant argues that Hallett discloses chambers … that compress the fluid.  The examiner has interpreted these chambers to be the measurement chambers.
On pages 9-10 of the Remarks, Applicant argues that one having ordinary skill in the art would not have combined Hallett and Foran.  The examiner respectfully disagrees.  The examiner acknowledges that Hallett already discloses rotors that have long life and are quiet.  However, the examiner notes that the shape of the rotors of Foran also decreases axial loads on the rotors which will decrease friction with other structures associated with the rotors, such as the bearings and the gears.
On pages 10-11 of the Remarks, Applicant argues that there is no reasonable expectation of success for the combination of Hallett and Foran.  The examiner respectfully disagrees.  Since Levine has shown that a Roots blower pump such as Hallett’s can function as a flow meter, one having ordinary skill in the art would expect improvements in rotor shapes of flow meters to be relevant for pumps with similar rotor shapes.  Also, since the shapes of the rotors of Foran and Hallett are similar, one having ordinary skill in the art would have expected the improvements of Foran to work for the rotors of Hallett.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853